IS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
e

provided by local rules of court, This form, approved by the Judicial Conference of the United States in
purpose of initiating the civil docket sheet. (S&E INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ptember 1974, is required for the use of the

ferk of Court for the

 

I. (a) PLAINTIFFS DEFENDANTS
HELEN SWARTZ, Individually

(b) County of Residence of First Listed Plaintiff Miami-Dade County, FL
(EXCEPT IN U.S, PLAINTIFF CASES)
NOTE:

(c) Atlorneys (iirm Name, Address, and Telephone Number, Attorneys (if Known)

)
David S. Dessen, Dessen, Moses & Rossito, 600 Easton Rd, Willow
Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

 

NILKANTH HOSPITALITY, LLC,
a Pennsylvania Limited Liability Company
County of Residence of First Listed Defendant

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Cf 1 U.S, Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State at © LI Incorporated or Principal Place qgq4 o4
of Business In This State
2 U.S, Government 0 4 Diversity Citizen of Another State 02 O 2 = Incorporated and Principal Place os as
Defendant (Indicate Citizenship of Parties in Item ID) of Business In Another State
Citizen or Subject of a Oo 3 O 3. Foreign Nation o6 06
Foreign Country

 

 

 

IV. NATURE OF SUIT (place an "Xx" in One Box Only)

 

 

Click here for: Nature o.
7 _

Suit Code Deserintions,
Serer ]

 

C1 422 Appeal 28 USC 158
C1 423 Withdrawal
28 USC 157

(J 820 Copyrights

O 830 Patent

0 835 Patent - Abbreviated
New Drug Application

1 840 Trademark

 

[ CONTRACT FORFEMURE/PENALTY |
0 110 Insurance PERSONAL INJURY PERSONALINJURY |) 625 Drug Related Seizure
0 120 Marine 310 Airplane (1 365 Personal Injury - of Property 21 USC 881
9 130 Miller Act 0 315 Airplane Product Product Liability 1 690 Other
(7 140 Negotiable Instrument Liability (1 367 Health Care/
0 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
C1 151 Medicare Act {J 330 Federal Employers’ Product Liability
(7 152 Recovery of Defaulted Liability 0 368 Asbestos Personal
Student Loans 0 340 Marine Injury Product
(Excludes Veterans) (1 345 Marine Product Liability
[1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR
of Veteran's Benefits 1 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards
CO 160 Stockholders’ Suits 1 355 Motor Vehicle 0 371 Truth in Lending Act
1 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management
QO 195 Contract Product Liability | 360 Other Personal Property Damage Relations
{1 196 Franchise Injury C1 385 Property Damage C1 740 Railway Labor Act

 

 

0) 362 Personal Injury - Product Liability 0) 751 Family and Medical
Medical Malpractice Leave Act
[ REAL PROPERTY. | -- CIVIL RIGHTS |. PRISONER PETITIONS [0 790 Other Labor Litigation
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement

1 220 Foreclosure
7 230 Rent Lease & Ejectment
© 240 Torts to Land

0 441 Voting
© 442 Employment
OG 443 Housing/

0 463 Alien Detainee
O 510 Motions to Vacate
Sentence

Income Security Act

J 245 Tort Product Liability Accommodations CO 530 General |
O 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty N IMMIGRATION
Employment Other: 0) 462 Naturalization Application
(K 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions

0 448 Education 0 555 Prison Condition
O 560 Civil Detainee -

Conditions of

 

 

CO 861 HIA (1395fAH

O 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

C1 865 RSI (405(g))

 

ITs
{7 870 Taxes (U.S, Plaintiff
or Defendant)
0 871 IRS—Third Party
26 USC 7609

O 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

(1 400 State Reapportionment

0 410 Antitrust

(1 430 Banks and Banking

450 Commerce

© 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

CO 480 Consumer Credit

0 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actisns

O 891 Agricultural Acts

0 893 Environmental Matters

0) 895 Freedom of Infonnation
Act

0 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

 

 

Confinement

 

V. ORIGIN (Place an “X" in One Box Only)

Ml Original 2 Removed from O 3° Remanded from O14 Reinstated or O 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

 

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity)

Title Ill of the Americans with Disabilities Act, 42 USC Sec. 12181, et seq.

Equal access to places of public accommodation for persons with disabilities

 

 

 

 

 

VIT. REQUESTED IN (7 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: Yes W8No
VII. RELATED CASE(S)
‘See instructions):
IF ANY (See insiructons Ge ae en _DOCKETNUMBER ———s
DATE SIGNATURE OF RT MORAY OF REGOND ij
| Lolo
FOR OFFICHUSE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,

v.
Case No.

NILKANTH HOSPITALITY, LLC,
a Pennsylvania Limited Liability Company,

Defendant.

/
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, NILKANTH HOSPITALITY, LLC, a Pennsylvania Limited Liability
Company (sometimes referred to as “Defendant”) for Injunctive Relief, and attorney’s fees,
litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC § 12181

et seq. (“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

Da Defendant’s property, Home2 Suites, is located at 550 W. DeKalb Place, King of
Prussia, PA, in the County of Montgomery.

oy Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title II of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit on
October 13 through October 14, 2020, and has reservations to return to the property on June 17
through June 18, 2021, to celebrate her granddaughter’s completion of the fourth grade. They
plan to shop and dine at the King of Prussia Mall, which is a major shopping center in the area.
The Plaintiff also wishes to avail herself of the goods and services offered to the public at the
property, if the facilities are fully accessible and the barriers to access have been corrected. The
Plaintiff has encountered architectural barriers at the subject property, which have impaired her
use of the facilities and the amenities offered, and have endangered her safety at the facilities
and her ability to access the facilities the property has to offer and use the restrooms.

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
7. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as Home? Suites,
and is located at 550 W. DeKalb Place, King of Prussia, PA 19103, in the County of
Montgomery.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
Home2 Suites not only to avail herself of the goods and services available at the property but to
assure herself that this property is in compliance with the ADA so that she and others
similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of the Home2 Suites has shown that violations
exist.

These violations which HELEN SWARTZ personally observed or encountered, and

which were verified by an ADA expert, include, but are not limited to:

a. The hotel discriminated against the plaintiff. The front desk chose to
ignore the plaintiffs online hotel reservation by giving the plaintiffs room with the
requested roll-in shower away. Instead, the plaintiff had to take an accessible guestroom
with a bathtub. This is in violation of 28 CFR Part 36; §36.201 and §36.302.

b. The front desk/reservations are not trained by the hotel in ensuring that
the accessible guestrooms are to be held for people with disabilities, especially one who
booked the accessible guestroom. This is in violation of 28 CFR §36.302 (e)(1)(i-v).

c. The hotel staff has not been trained by the hotel in what the proper
procedures are in reservations made by places of lodging. This is in violation of 28 CFR
§36.302 (e)(1)(i-v).

d. The hotel does not have a written policy, practice, or procedure for
their staff to follow so a person with a disability is afforded proper access to the hotel.
This is in violation of 28 CFR §36.302.

e. In guestroom #414, which hotel deemed an accessible guestroom, the
flush control is behind the water closet in the accessible guest bathroom. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
§36.304. This condition made it difficult for the plaintiff to access the water closet.

f. In guestroom #414, which hotel deemed an accessible guestroom, the
hotel does not provide removable in-tub seats for bathtubs in the accessible guestroom
bathrooms. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
bathtub.

g. In guestroom #414, which hotel deemed an accessible guestroom, the
shower spray unit in the bathtub does not have an on/off control with a non-positive
shut-off. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
facility.

h, In guestroom #414, which hotel deemed an accessible guestroom, the
closet rod is out of reach to a person in a wheelchair. This is in violation of section
811.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
made it difficult the plaintiff to access the facility.

1. In guestroom #414, which the hotel deemed an accessible guestroom, a
turning space is not provided to access the HVAC. This is in violation of section
806.2.6 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
made it difficult the plaintiff to access the facility.

j. In the accessible guestroom #414, which hotel deemed an accessible
guestroom, the light fixtures above the bed are out of reach to a person in a
wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
facility.

k. In guestroom #414, which hotel deemed an accessible guestroom, items
in the guestroom and bathroom are out of reach to a person using a wheelchair. This is
in violation of sections 308, 806 and 811 of the 2010 Standards for Accessible Design:
28 CFR §36.304. This condition made it difficult for the Plaintiff to use the facilities.

1. A maneuvering clearance is not provided to exit the guest laundry dryer
area. This is in violation of section 305.7 of the 2010 Standards for Accessible Design:
28 CFR §36.304. This condition made it difficult the plaintiff maneuver around the
facility.

m. The hooks by the guest laundry are out of reach to a person in a
wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
facility.

n. Accessible seating around the hotel is not provided to a person using a
wheelchair. This is in violation of sections 226 and 902 of the 2010 Standards for
Accessible Design. This condition made difficult for the Plaintiff access the tables; 28
CFR §36.201, §36.202, §36.304.

0. In the hotel wheelchair accessible toilet compartment the hook on the
door is out of reach to a person in a wheelchair. This is in violation of section 604.8.3
of the 2010 Standards for Accessible Design: 28 CFR §36.304 This condition made it
difficult for the Plaintiff to access the facility.
p. In the hotel wheelchair accessible toilet compartment a clear floor
space is not provided around the water closet. This is in violation of section 604.3.1 of
the 2010 Standards for Accessible Design: 28 CFR §36.304 This condition made it
difficult for the Plaintiff to access the facility.

q. Appropriate handrail extensions are not provided at the ramps. This is
in violation of section 505 of the 2010 Standards for Accessible Design: 28 CFR
§36.304. This condition made it difficult for the Plaintiff to access the facility.

r. The assorted accessible parking spaces have access aisles that do not
adjoin an accessible route to the site. This is in violation of section 502.3 of the 2010
Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
the Plaintiff to access the facility.

s. The accessible parking spaces are not located on _ the
shortest accessible route from parking to an entrance. This is in violation of section
208.3.1 of the 2010 Standards for Accessible Design: 28 CFR §36.304 This condition
made it difficult for the Plaintiff to access the facility.

t. The hotel does not provide the required amount of compliant accessible
guest rooms, and the accessible rooms are not dispersed among the various classes of
accommodations. This is in violation of section 224 the 2010 Standards for Accessible
Design: 28 CFR §36.304. This denies to Plaintiff the full and equal opportunity to stay
at the subject hotel. 28 CFR §36.302(e)(1)

U. The accessible features of the facility are not maintained, creating
barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211
11. All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.
12, The discriminatory violations described in Paragraph 10 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 et seg. and 28 CFR. 36.302 et seg. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees
and gross receipts of $500,000 or less). All other conditions precedent have been met by
Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Home2 Suites
to make those facilities readily accessible and useable to the Plaintiff and all other persons with
disabilities as defined by the ADA; or by closing the facility until such time as the Defendant
cure its violations of the ADA. The Order shall further require the Defendant to maintain the

required assessable features on an ongoing basis.
Dated:

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

, 2020 Respectfully submitted,

(D9 LO.

David S. Dessen, Esq. (I.D. 17627)
Dessen, Moses & Rossito

600 Easton Road

Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.564.2879

ddessen(@dms-lawyer.com

 
and

Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.

12000 Biscayne Boulevard, Suite 502

North Miami, FL 33181

Telephone: 305.891.5199

Facsimile: 305.893.9505
lfuller@fullerfuller.com

Attorneys for Plaintiff Helen Swartz

10
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
ieee eiaae: 1330 West Avenue, Miami Beach, FL 33139
Address of Defendant: 2595 Interstate Drive, Suite 103, Harrisburg, PA 17110

 

550 W. DeKalb Pike, King of Prussia, PA 19406

 

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [] No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case (2 is
this court except as noted above.

pare. 11/03/2020

  
 

is not related to any case now pending or within one year previously terminated action in

 

17627

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and All Other Contracts (1. Insurance Contract and Other Contracts
1 2. FELA [1 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury C1 3. Assault, Defamation
CO 4. Antitrust CJ 4. Marine Personal Injury
C1 5. Patent [] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations LJ] 6. Other Personal Injury (Please specify):
7. Civil Rights LJ 7. Products Liability
C] 8. Habeas Corpus [] 8. Products Liability — Asbestos
CI 9. Securities Act(s) Cases [] 9. All other Diversity Cases
L] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L David S. Dessen, Esq.

. counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

pate; 11/03/2020 LOQEAO 17627

Attorney-at-Law / Pro Se Plaintiff a Attorney L.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
HELEN SWARTZ, Individually,

Vv. CIVIL ACTION NO.
NIKANTH HOSPITALITY, LLC

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which

that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

| la] 2026 veg (gos on Plaintiff

( )

( )
( )

( )

)
(X)

 

 

 

 

Date '} Attorney-at-law Attorney for
215-658-1400 I5=564=7879_ 715-696-014 Vadessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
